         Case 1:21-cr-00499-PAE Document 56 Filed 09/01/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 1, 2021

VIA CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Johnny Perez et al., 21 Cr. 499 (PAE)

Dear Judge Engelmayer:

       The Government writes to respectfully request an extension of WKH GHDGOLQH to produce
Rule 16 discovery in the above-referenced matter from September 2, 2021 – the current
deadline for producing Rule 16 discovery – until September 13, 2021.

        On August 5, 2021, the grand jury returned Indictment 21 Cr. 499, charging Johnny Perez,
a/k/a “Ghost,” Aaron Starks, a/k/a “Duke,” Sekou Simpson, a/k/a “Tre,” Fred Johnson, a/k/a
“Trinny,” Davon Mial, a/k/a “Smooth,” Frayvon Young, a/k/a “Harlem,” Robert Mason, and
Donnell Bruns, a/k/a “Mac,” each with one count of conspiracy to distribute and possess with
intent to distribute crack cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). On August
9, 2021, Perez, Starks, Simpson, Johnson, Mial, and Bruns were arrested in the New York area,
and the following day each was presented before the Honorable Barbara Moses. On August 19,
2021, Young surrender to law enforcement officers and was presented that day before the
Honorable Sarah L. Cave. On August 24, 2021, Mason surrendered to law enforcement officers
and was presented before the Honorable Kevin N. Fox.

       On August 19, 2021, the Court held an initial pretrial conference with the six defendants
who had been presented on August 10, 2021. At the conference, the Government sought, and the
Court granted, a deadline of September 2, 2021, to produce Rule 16 discovery. The next pretrial
conference in this matter is scheduled for November 23, 2021, at 10:00 a.m.

        Prior to the August 19 conference, the Government circulated a proposed protective order
governing discovery. At the conference, however, the Court and the parties discussed additional
changes to the protective order. On August 23, 2021, the Government circulated a revised proposed
protective order to defense counsel. On August 30, 2021, the Government obtained consent from
all defense counsel to entry of that protective order, and the Government sought to have the order
adopted by the Court on the same day. See Dkt. No. 53. On August 31, 2021, the Court entered
the protective order. See Dkt. No. 54.
             Case 1:21-cr-00499-PAE Document 56 Filed 09/01/21 Page 2 of 2

    Page 2


        The Government will today produce to the defendants a substantial initial production of
discovery consisting of videos and reports of narcotics purchases by an undercover law
enforcement officer; search warrant and pen register applications; records related to the
defendants’ arrests; license plate reader records; criminal history records; and statements to law
enforcement officers. The Government is continuing to collect and review additional discovery.
This additional discovery includes records related to the recent searches and arrests in this case,
electronic device records, voluminous surveillance video, and reports of investigation. 1

         Because the collection, processing, review, and production of this additional discovery will
not be complete by the current deadline of September 2, 2021, the Government respectfully
requests an additional period of 11 days to complete production of Rule 16 discovery in this matter,
i.e., until September 13, 2021.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                 By: /s/ Kedar S. Bhatia
                                                    Christy Slavik
                                                    Kedar S. Bhatia
                                                    Assistant United States Attorneys
                                                    (212) 637-1113 / 2465

Cc:      All counsel (by CM/ECF)




     GRANTED. The Clerk of Court is requested to terminate the motion at Dkt. No. 55.

                                                                 9/1/2021
                                   SO ORDERED.

                                                      
                                                __________________________________
                                                      PAUL A. ENGELMAYER
                                                      United States District Judge




1
 As discussed at the pretrial conference, the Government is also preparing records identifying for
defense counsel the narcotics transactions captured on video that are most relevant to each
defendant.
